            Case 5:19-cv-04646-PBT Document 1 Filed 10/10/19 Page 1 of 15




PAE 2241


                                              IN THE UNITED STATES DISTRICT GOUT
                                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                         § 2241 HABEAS CORPUS PETITION FORM
               TO BE USED BY PRISONERS IN ACTIONS UNDER 28 U.S.C. § 2241
                      .
                      --   --...--         ----~ -- .   ·-




 (Ente full name of Petitioner, prison number or alien [Al
 number, if applicable, AND address of place of confinement.)                                         19             4648
                            vs.                                                            CASE NO:   l L)t\ \ - \ ~
                                                                                                      (To be assigned by Clerk)


\~'t!'\ru "~ <:h,( o} ~~.I
           .   ...:          ..   ,,., -    .   -   '        ___...   ..   -   ""   ..,!




l~~\~~~                                             A~v\~

 (Enter name and title of each Respondent If additional space
 is required. use the blank area below and directly to the right)




                            ALL APPLICANTS MUST COMPLETE THIS ENTIRE FORM -                                                       ... -




(Rev 05/2018)
                           Case 5:19-cv-04646-PBT Document 1 Filed 10/10/19 Page 2 of 15




              ANSWER ALL OF THE FOLLOWING:

               1.           This petition concerns (check where applicable).

                           (a)    D         a conviction
                           (b)    []        a sentence
                           (c)    D         pre-trial detention
                           {d)    []        prison d1sciplmary action or other action resulting in lost gain time credits
                           (e)    [] •     "parole                          '          ,                   ·
                           (f).   D         immigration/ removal
                           (g)    D         Bureau of Prison sentence calculation or lo
                                            other (explain):                     \ f\ ,
                           (h)    '
              2        Provide the following information regarding the conviction(s) and sentence(s) for which you
                       are presently incarcerated:

                       (a)        Name(s) and location(s) of        court1l1~)cl 'S!\~~ \ / ~o\;,JTI     i                       ~-   JL
                       {b)        Number(s): ___..__._.__~__.__.___ _ _ _ _ _ _ _ _ ___,__ _ _ _ _ _ _ __

                                                                                                            ~~j 't"f'.~




                        (d)           What was your plea? (Check one)

                                  (1)    Not Guilty           0
                                  (2)    Guilty               w!I
                                  (3)    Nolo contendere      D

                           (e)    Did you appeal from the judgment of conviction?                Yes    D          No       ti
               3.          If you did appeal, answer thefollowing:

                        {a)       Name of Court:        ,))         I}                         Case#---------
                           (b)
                           (c)
                                  Result:  -----'-N~-J=t=====================--,~----------
                                                                  -~-'-A-'-------------
                                  Date of opinion and mandate (citation, if known):




               4.                Claims that challenge your conviction or imposition of sentence can only be raised by petition
                                 under 28 U.S.C. § 2254 (to challenge a state conviction or sentence) or a motion under§ 2255
                                 {to challenge a federal conviction or sentence) unless the § 2254 or § 2255 motion is
                                 Inadequate or ineffective to test the legality of your detention. If any of the grounds raised above
· •• · -   • -,-.-
                ••-.,-=-.-::.::c-1:1~a.1HIJe,=11-ge-your-t"::onviction.crsentencing: . . . , ",---;-7-.---..--,--. • _,_,,_ _ _ _ _ - - - - - - - - -

                           {a)    Have you fifed a motion under 28 U S.C. § 2254 or§ 2255?

                                  Yes     D           No    ¢




           (Rev 0512018)
                                                                           -2-
                          Case 5:19-cv-04646-PBT Document 1 Filed 10/10/19 Page 3 of 15
     •'




                          If yes, please provide the case#, where filed, relevant date(s), and the results:   fi}   A._

         .. ·- _{b) E_}Splam wlyy'.~hare.m~dy under§ 2254 or§ 2255~~a~ Qr is inadequ~te or ineffective:NA
- ~ - ·___




              5.          Are you currently represented by counsel in this case or in any other court case?

                          Yes   LJ              No ~

                          If yes, please explain:   _NA_______________________
              6.          If this case concerns removal proceedings

                          (a) Date of final order of removal: _ _ _    .,..JV_t-+A----------------
                          (b) Did you file an appeal with Board of Immigration Appeals?
                                            '                  oR~..                        ':. . Yes D        . No   1;(   :.

               7.         In the spaces below. set forth every ground which supports your claim that you are incarcerated
                          unlawfully. Briefly summarize the specific facts in support of each ground raised Conclusions
                          that are not supported by specific facts are insufficient. You may attach additional pages if
                          necessary to raise additional grounds or provide additional facts. Do not cite any law in your
                          statement of facts.

                          (a)        Ground One:   _::C
                                                    _ ___,}\,,_.._\>J\~)_t~(\~~~\~~~~t~~~'(\~-N~C'i-~~-tt_tl~\;-~--
                                      <:)   ~                    (>.h
                                                  IY"j \) ts;\ ll D 5 W: I:>..'.'\ •




          (Rev 0512018)
                                                                        -3-
                Case 5:19-cv-04646-PBT Document 1 Filed 10/10/19 Page 4 of 15




                      Exhaustion:

                      [1]     Have you presented Ground One to a state or federal court or, to the Bureau of
                              Prisons, either through the prison grievance system or other administrative
                              proceeding?

                              Yes    U         No   ,Jl'1
                      If yes, please provide the res)ilts of the pr:oceeding(s) and the rele.vant date(s).
                                           -
                      Include any appeals: J...../~fd::.~- -------------------




                      [2]     (Answer only if you are challenging an issue related to removal (immigration)
                              proceedings) - Did you present Ground One to the Board of Immigration
                              Appeals?

                              Yes    ;:J       No   j:l

                      If yes, please provide the results of the proceeding(s) and the relevant date(s).   JvA   ~




                (b)




(Rev 0512018)
                                                            -4-
                     Case 5:19-cv-04646-PBT Document 1 Filed 10/10/19 Page 5 of 15

.•




                          Exhaustion:

                          [1]               Have you presented Ground Two to a state or federal court or, to the Bureau of
                                            Prisons, either through the prison grievance system or other administrative
                                            proceeding?

                                            Yes   D        No   µr'°
                      -_-lt-yes,-ple.ase_prQ\lide..tharesults of the prece.eding(s) and the relevant date(s).
                            Include anyappeals:     0
                                                      1,j,/J,, -                                  '




                          [2]               (Answer only if you are challenging an issue related to removal (immigration)
                                            proceedings) - Did you present Ground Two to the Board of Immigration
                                            Appeals?

                                            Yes   D        No   .J2f
                           If yes. please provide the results of the proceeding(s) and the relevant date(s).       ~




                                _-
                                 ........




                           Supporting FACTS (state briefly without citing cases or law):       ~,tJ,Al<-L/t--L---------




     (Rev 0512018)
                                                                       -5-
                Case 5:19-cv-04646-PBT Document 1 Filed 10/10/19 Page 6 of 15




                    Exhaustion:

                    [1]            Have you presented Ground Three to a state or federal court or, to the Bureau of
                                   Prisons, either through the prison grievance system or other administrative
                                   proceeding?

                                   Yes   D         No   fa
                    If yes, please provide t~e ~8nults of the proceeding(s) and the relevant date(s).
                    Include anyappeals: __.t1fi,-=-=-'/_._+'------------------------




                    [2]            (Answer only if you are challenging an issue related to removal (immigration)
                                   proceedings) - Did you present Ground Three to the Board of Immigration
                                   Appeals?

                                   Yes   D         No   _¢
                    If yes, please provide the results of the proceeding(s} and the relevant date(s)#,




                    Supporting FACTS (state briefly without citing cases or law).       ;
                                                                                            II/A -
                              -.
                          ......         -- .




{Rev 0512018)
                                                              -6-
                                    Case 5:19-cv-04646-PBT Document 1 Filed 10/10/19 Page 7 of 15
      ...
     .

                                             Exhaustion:

                                             [1]           Have you presented Ground Four to a state or federal court or, to the Bureau of
                                                           Prisons. either through the prison grievance system or other administrative
                                                           proceeding?

                                                           Yes   D        No    W
                           -=-"'-'.;;:.- -   :--lfyes;-:please previde thmlts of the proceeding(s)and the·relevant date(s).
                                               Include any appeals:--'~'--=-~----------------------




                                              [2]          (Answer only if you are challenging an issue related to removal (immigration)
                                                           proceedings) - Did you present Ground ·Four to the Board of Immigration
                                                           Appeals?                    •

                                                           Yes   D

                                              If yes. please provide the results of the proceeding(s) and the relevant date(s)                     M
~-.-:::"-   -------   -~   .....   ----                                              • -- -   - .. -- -- ~   -       --· -   - -   ~ ~ -=-   -




                                                                               DECLARATION
                                                                                                                 -                           ·--
                      I declare under penalty of perjury that I have read the above and the information contained herein is
                      true and correct.




                                                    Date




             '    (Rev 05/2018)                                                        -7-
                     Case 5:19-cv-04646-PBT Document 1 Filed 10/10/19 Page 8 of 15                                     I




                                                      IF MAILED BY PRISONER:


            I declare or state under penalty of perjury that this petition was (check one)


            D    delivered to prison officials for mailing, or           ~   deposited in the prison's in~ernal mail
                                                                             system on.      ID v@ .., \"'
                                                                                             '        Date




...   ~                    ....   :-"- ."':.-·




                                                                                                                           /


          (Rev 0512018)                                            -8-
          Case 5:19-cv-04646-PBT Document 1 Filed 10/10/19 Page 9 of 15
                                                   "


   PAE 2241 Inst



                 Instructions for Filing a Petition Under 28 U.S.C. § 2241
                    for Writ of Habeas Corpus by a Person in Custody
        in the United States District Court for the Eastern District of Pennsylvania


  1.       Who May Use This Form. If you are detained in the Eastern _District of Pennsylvania,
         · you-may" use·lfiTs forn-rto-cha1'tange your deretition~by federal immigration ·authoriti~ to-- -,_   ~
           challenge the execution of your federal sentence by the United States Bureau of
           Prisons, or to challenge your pre-trial detention by federal or state authorities. You are
           asking for release or earlier release on the ground that your detention or future detention
           violates the United States Constitution or other federal law.

          You should not use this form to challenge a state or federal judgment of conviction or
          sentence. If you are challenging a conviction or sentence entered against you by a state
          court, you should file a petition under 28 U.S.C. § 2254 for writ of habeas corpus by a
          person in state custody. If you are challenging a judgment of conviction or sentence
          entered by a federal court, you should file a motion under 28 U.S.C. § 2255 to vacate
          sentence in the federal court that entered the judgment.

             Any claim that may be brought or has already been bro)Jggt~ petition under 28 U.S.C.
             § 2254 may not be brought using this form unless it ·a~f,earsthat the § 2254 petition is
             inadequate or ineffective to test the legality of your detention. Any claim that may be
             brought or has already been brought in a motion under 28 U.S.C. § 2255 may not be
             brought using_ this f9rm unles~it appears that the § ?255 .m.ation is.'..inadequate or
       · - -,neffective to test tlie legality of ybur detention. This form sho·uld not be used in death
             penalty cases. If you were sentenced to death, you are entitled to the assistance of
             counsel and you should request the appointment of counsel.

  2.       Your Signature. You must tell the truth and sign the form. If you make a false statement
           of a material fact, you may be prosecuted for perjury.

  3.       The Filing Fee. The filing fee for this action is $5.00. If you are unable to pay the filing
           fee, you may request permission to proceed in forma pauperis as a poor person by
           completing and signing the Application to Proceed Without Prepaying Fees or Costs
           provided with the petition form. You must have an official at the prison complete the
           certificate at the bottom of the application form.

  4.       Original. You must send an original copy.

  5.       Change of Address. You must immediately notify. tt,e Court and respondents in writing
           of any change in your mailing address. Failure to notify the Court of any change in your
           mailing address may result in the dismissal of your case.




(Rev 05/2018)
                           Case 5:19-cv-04646-PBT Document 1 Filed 10/10/19 Page 10 of 15




                  6.        Certificate of Service. You must provide the respondents with a copy of any document
                            you submit to the Court (except the initial petition and application to proceed in forma
                            pauperis). Each original document (except the initial petition and application to proceed
                            in forma pauperis) must include a certificate of service on the last page of the document
                            stating the date a copy of the document was mailed to the respondents and the address
                            to which it was mailed. Any document received by the Court who does not include a
                            certificate of service may be stricken. A certificate of service should be in the following
                            form:

                                   I hereby certify that a copy of the foregoin~ document was mailed
                                   this (month, day, and year) to: / 0- .). I'-\

                                   Name:         \ e.f\,e-i\.- Gu Gu\( C) ~ ~.H ~ ~
                                                                   "l'J
                                   Address:     '-/SJ \~~,\t<;j~ "5~, A-\\~f\~CM\f\t 2LA • )~IC, I
                                                                         Attorney for Respondent(s)



                                                                                Signature


                  7.        Exhaustion. In order to proceed with this petition in federal court, you ordinarily must
                            exhaust any administrative remedies available to you. If you did not fairly present each of
                            your grounds to the appropriate court or administrative agencies, your petition may be
                            dismissed.


                                                              FINAL NOTE

                                   You should follow these instructions carefully. Failure to do so
                                   may result in your petition being stricken or dismissed by the
                                   Court. All questions must be answered concisely in the proper
                                   space on the form. If you need more space, you may attach
                                   additional pages. But the form must be completely filled in to the
                                   extent applicable. If you attach additional pages, be sure to
                                   identify which section of the petition is being continued and
                                   number all pages.




-   ---   ~- -~        .   ~----.-.~~--.·---~             -. ------        ------             ------     --- - ---   - ---   --
          Case 5:19-cv-04646-PBT Document 1 Filed 10/10/19 Page 11 of 15
                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                     CASE MANAGEMENT TRACK DESIGNATION FORM

Bowen                                                                   CIVIL ACTION

                     v.
                                                                        NO.     19         4646
Lehigh County Clerk of Courts, et. al.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the
time of filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth
on the reverse side of this form.) In the event that a defendant does not agree with the plaintiff
regarding said designation, that defendant shall, with its first appearance, submit to the clerk
of court and serve on the plaintiff and all other parties, a Case Management Track Designation
Form specifying the track to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                   2241 c[gl) .

(b) Social Security- Cases requesting review of a decision of the Secretary of Health and Human
    Services denying plaintiff Social Security Benefits.                                     CD)
(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 5 3.2. (0)

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                       (0)

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.                                                                           (0)

(f) Standard Management - Cases that do not fall into any one of the other tracks.              CD)


      OCT 1 0 2019
Date                            Deputy Clerk                     Attorney for




Telephone                       FAX Number                       E-Mail Address



(Civ. 660) 10/02
                          Case 5:19-cv-04646-PBT Document 1 Filed 10/10/19 Page 12 of 15
                                                             L;'IJTED STATES DISTRICT COl'RT
                                                       FOR THE EASTERN DISTRICT OF PE~'NSYL VANIA                                             19                  4648
                                                                           DESIG~ATIO~ FORl\1
                     (to be used by counsel or pro se plaznlljf to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: .                                       1287 County Welfare Road, Leesport, PA 19533

Address of Defendant:

Place of Accident, Incident or Transaction:                                                                    Lehigh


RELATED CASE, IF ANY:

Case Number:                                                     Judge:                                                     Date Terminated

C1vtl cases are deemed related when Yes 1s answered to any of the followmg questions

       ls this case related to property mcluded in an earlier numbered suit pendmg or within one year                           YesD                   NoD
       prev10usly termmated action m this court?

2      Does this case mvolve the same issue of fact or grow out of the same transact10n as a pnor smt                           YesD                   NoD
       pendmg or within one year previously termmated action m this court"

3      Does this case involve the vahd1ty or mfhngement of a patent already in smt or any earher                                YesD                   NoD
       numbered case pendmg or wtthm one year previously terminated action oftlus court?

4      ls this case a second or successive habeas corpus, social security appeal, or pro se civil nghts                         YesD                   NoD
       case filed by the same md1v1dual?

I certify that, to my knowledge, the wtthm case           D   is /   D   is not related to any case now pendmg or within one year previously termmated action m
this court except as noted above

DATE
            10/10/2019
                                                                          Attorney-at-Law I Pro Se Plaintiff                              Attorney ID    #   (if apphcable)


CIVIL: (Place a -.,· in one category only)

A.            Federal Question Cases:                                                       B.    Dtvemty Jurisdiction Cases:

01            lndemrnty Contract, Marme Contract, and All Other Contracts                   01         Insurance Contract and Other Contracts
D 2           FELA                                                                          02         Airplane Persona! Injury
03            Jones Act-Personal Injury                                                     0     3    Assault, Defamat:on
0 4           Antitrust                                                                     0     4    Marine Personal lnJury
                                                                                            D s.
B
D
       5
       6
       7
              Patent
              Labor-Management Relations
              Civil Rights
                                                                                            0
                                                                                            D 7
                                                                                                  6.
                                                                                                       Motor Vehicle Personal lnJury
                                                                                                       Other Personal lnJury (Please specify)
                                                                                                       Products Liab1hty
0      8      Habeas Corpus       2241                                                      D s        Products L1ab1hty - Asbestos
O      9      Secunties Act(s) Cases                                                        0     9    All other Diversity Cases
D      10     Social Security Review Cases                                                              (Please specify)
D      11     All other Federal Question Cases
              (Please specify) _



                                                                           ARBITRATION CERTIFICATION
                                                   (The effect of thts certificatzon 1s to remove the case from ehgzb1Izty for arbztratzon)

[,                                                       _, counsel ofrecord or pro se plamt1ff, do hereby certify



     D        Pursuant to Local Civil Rule 53 2, § 3(c) (2), that to the best ofmy knowledge and behef, the damages recoverable m this
              exceed the sum of$150,000 00 exclusive of interest and costs
                                                                                                                                                         CIVIi    act10n case



     D        Relief other than monetary damages 1s sought


DATE
                                                                          Attorney-at-Law I Pro Se Plamtzff                               Attorney ID # (if app/rcable)

NOTE A tnal de novo wi:J be a tnal b)' iury only 1fthere has been comphance with FR C P 38

Civ 609 (;, 20/8)
Case 5:19-cv-04646-PBT Document 1 Filed 10/10/19 Page 13 of 15




                 -----
      --
        -
     ----
      3..
   =-
        ===




                    ~




                                                           ....
                                                            0
                                    -vd0
                                       ~
                                           ~




                                                                  V
                                        ::;
                                           __yd>
                                                   ~
                                       '




                                                                                 '0' \
                                               __,
                                               o<:J
                                                       0



                                                                        ;,
                                                                             /
                                                                  ',,
             Case 5:19-cv-04646-PBT Document 1 Filed 10/10/19 Page 14 of 15
Andrea E. Naugle
Clerk of Judicial Records Och)
Lehigh County Courthouse
4S5 W. Hamilton Street
Allentown PA 18101-1614




                                                        US DISTRI
                                                        EASTERN
                                                        OFFICE OF
                                                        ATTN: PRI
                                                        601 MARK
                                                        PHILADEL
                                                   \.
Case 5:19-cv-04646-PBT Document 1 Filed 10/10/19 Page 15 of 15
                                                  Hasler                                            F·RsT-CLAss MA•L

                                                                                     1"'l/il 7!2 n-; 9 $
                                                                                    (lfai:roiillt¥J§I 001 .15Q
                                                                                       l!_'~~;i        ZIP 181C1
                                                                                       ~&.I{~,.,:   011E12650722




          T COURT FOR THE
           STRICT OF PA
           HE CLERK
          ONER CLERKS
          T ST, RM 2609
         .HIA PA 19106




                                                                                                        ·-.

                                                                                                                        J
                                                                                                                       I.
                        I111 \\ll 11 \1 i\ l111 \111i1 I1!1 I1111 I\ j11 \1lII11 IJ1l1Jl l\l 1
                                    1
                                                                                                                       JI


                                                                                                                            \
